


EXHIBIT 10.15

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL TREATMENT REQUESTED:  PAGES WHERE CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED ARE MARKED “CONFIDENTIAL TREATMENT REQUESTED’’ AND APPROPRIATE
SECTIONS, WHERE TEXT HAS BEEN OMITTED, ARE NOTED WITH “[CONFIDENTIAL TREATMENT
REQUESTED].’’  AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

ADDENDUM TO COLLABORATIVE DEVELOPMENT AGREEMENT

SEIKAGAKU CORPORATION - IDEC PHARMACEUTICALS CORPORATION

 

 

--------------------------------------------------------------------------------


ADDENDUM TO COLLABORATIVE DEVELOPMENT AGREEMENT

THIS ADDENDUM TO COLLABORATIVE DEVELOPMENT AGREEMENT (“ADDENDUM”) is made and
effective as of the 22nd day of March, 2002(“EFFECTIVE DATE”), by and between
Seikagaku Corporation organized under Japanese law and having its principal
executive offices at 1-5, Nihonbashi-honcho 2-chome, Chuo-ku, Tokyo 103-0023,
Japan  (“SK CORPORATION”) and IDEC Pharmaceuticals Corporation, a company
(originally organized under the laws of the State of California and now
organized under the laws of the State of Delaware) and having its principal
executive offices at 3030 Callan Road, San Diego, California 92121, USA
(“IDEC”), with reference to the following facts:

RECITALS

A.                                   WHEREAS, SK CORPORATION and IDEC are
parties to that certain Collaborative Development Agreement dated December 27,
1994 (“CDA”), relating to the research and development of antibody based
products directed against the CD23 function, and the use of such products for
the potential palliation, evaluation, diagnosis and treatment and/or prophylaxis
of human disease states which are caused or exacerbated by the CD23 determinant;

B.                                     WHEREAS, SK CORPORATION and IDEC are also
parties to that certain License Agreement dated December 27, 1994 (“License
Agreement”), providing for development and commercialization of such products by
SK CORPORATION and IDEC in their respective territories;

C.                                     WHEREAS, SK CORPORATION has exercised its
option under the License Agreement and has elected the SK CORPORATION TERRITORY
(as defined therein);

D.                                    WHEREAS, the CDA provides for specific
preclinical testing and Phase I clinical studies of products as set forth on
Appendix B and Appendix C of the CDA and that SK CORPORATION shall provide the
development funding of such studies;

E.                                      WHEREAS, IDEC is willing to conduct
additional Phase II and Phase III clinical studies to support an application to
the FDA for marketing approval of PRODUCT and SK CORPORATION is willing to
assist in funding such clinical studies with an intention to obtain the clinical
data and other results obtained in the course of such clinical studies, which
are useful to support an application to the Governmental authorities in SK
CORPORATION TERRITORY for marketing approval of a PRODUCT in the FIELD

F.                                      WHEREAS, SK CORPORATION and IDEC, now
desire to extend the CDA to provide for such additional Phase II and Phase III
clinical studies and to otherwise amend the CDA as set forth in this ADDENDUM.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the PARTIES hereto
agree as follows:

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

1.             Definitions. All capitalized terms not otherwise defined in this
ADDENDUM shall have the meaning given them in the CDA or the License Agreement,
whichever is relevant.  The following definitions shall also apply to this
ADDENDUM.

CLINICAL TRIAL shall mean clinical study(ies) designed to support an application
to the FDA for marketing approval of a PRODUCT in the FIELD to be conducted by
IDEC in accordance herewith, which shall comprise a part of CDA DEVELOPMENT.

CLINICAL TRIAL COSTS shall mean all costs [CONFIDENTIAL TREATMENT REQUESTED].

BLA PREPARATION COSTS shall mean those FULLY BURDENED COSTS actually incurred by
IDEC in preparing, submitting, reviewing, or developing data or information for
the purpose of filing of any Biologics License Application (BLA) directed to the
use of PRODUCT in the FIELD including, without limitation, FULLY BURDENED COSTS
incurred in the preparation of the Integrated Summaries and in the conduct of
the Functional Activities set forth in Appendix F.

FULLY BURDENED COSTS shall mean, with respect to a particular item (e.g.,
PRODUCT, PRODUCT manufacturing, BLA PREPARATION COSTS), the costs [CONFIDENTIAL
TREATMENT REQUESTED].

2.             CDA DEVELOPMENT AND APPENDIX C.


 


(A)           THE CDA PROVIDES THAT THE PRECLINICAL AND CLINICAL DEVELOPMENT
PROGRAM ON A PRODUCT WITHIN THE FIELD CONDUCTED DURING THE TERM OF THE CDA SHALL
BE CARRIED OUT IN ACCORDANCE WITH ARTICLE 3 OF THE CDA AND APPENDIX C TO THE
CDA.  THE PARTIES DESIRE TO EXPAND THE CLINICAL DEVELOPMENT TO BE CARRIED OUT
UNDER THE CDA TO INCLUDE ADDITIONAL CLINICAL STUDIES.  TO APPENDIX C TO THE CDA
APPENDIX C ATTACHED TO THIS ADDENDUM SHALL BE ADDED.  APPENDIX C, AS REVISED
PURSUANT TO THIS ADDENDUM, IS DIVIDED INTO TWO PARTS.  PART I DESCRIBES THE
PRECLINICAL AND PHASE I CLINICAL DEVELOPMENT WHICH SK CORPORATION HAS FUNDED AND
WILL CONTINUE TO FUND PURSUANT TO SECTION 4.02 OF THE CDA.  PART II DESCRIBES
THE CURRENT AND PRESENTLY ANTICIPATED FUTURE CLINICAL DEVELOPMENT PROGRAM TO BE
MANAGED BY IDEC, FUNDING FOR WHICH IS DESCRIBED IN PARAGRAPH 3 BELOW.  EXCEPT AS
OTHERWISE AGREED TO IN WRITING BY THE PARTIES, IDEC SHALL NOT HAVE
RESPONSIBILITY FOR ANY DEVELOPMENT ACTIVITIES IN THE SK


 

 

3

--------------------------------------------------------------------------------


 

CORPORATION TERRITORY.  The Steering Committee shall retain the right to amend
Appendix C when appropriate, subject to the provisions of Section 3.03 of the
CDA, as amended by this Addendum.

 


(B)           IN PARTIAL CONSIDERATION OF THE FUNDING PROVIDED BY SK
CORPORATION, IDEC SHALL CONSIDER THE INPUT OF SK CORPORATION IN DESIGNING
CLINICAL TRIALS.  ACCORDINGLY, SECTION 3.02 OF THE CDA IS AMENDED BY ADDING AT
THE END THEREOF THE FOLLOWING:

 

“IDEC shall forward to SK CORPORATION a draft clinical study protocol, which
defines the designs, population and procedures of any CLINICAL TRIAL to be
conducted in accordance with  Part 2 of Appendix C and under which such CLINICAL
TRIAL shall be operated (“PROTOCOL”), promptly after its preparation.  SK
CORPORATION shall submit any comments or suggestions concerning the draft
clinical study protocol to IDEC within two weeks of receipt by SK CORPORATION of
such draft clinical study protocol. IDEC will consider in good faith any
comments or suggestions timely submitted  by SK CORPORATION in accordance with
this Section 3.02 as amended, however, in no circumstance shall IDEC be required
to amend a PROTOCOL to incorporate the comments or suggestions submitted  by SK
CORPORATION.


(C)           IN CONSIDERATION OF IDEC’S EXPERTISE IN THE FIELD OF CLINICAL
TRIAL DESIGN, THE PARTIES WISH TO CLARIFY IDEC’S RIGHTS WITH RESPECT TO BUSINESS
AND SCIENTIFIC DECISIONS RELATING TO DEVELOPMENT ACTIVITIES APPLICABLE TO THE
IDEC TERRITORY AND HEREBY AMEND SECTION 3.03 OF THE CDA TO DELETE THE LAST
SENTENCE THEREOF AND REPLACE SAME WITH THE FOLLOWING PROVISION:

 

“Notwithstanding the foregoing, in the event the Steering Committee is unable to
unanimously agree on a decision regarding CDA DEVELOPMENT applicable to
development and regulatory approval of a Product in the IDEC TERRITORY,
[CONFIDENTIAL TREATMENT REQUESTED].


(D)           IT IS UNDERSTOOD THAT THE PARTIES REQUIRE REASONABLE FLEXIBILITY
IN CONDUCTING DEVELOPMENT ACTIVITIES AND COMMITTING THEIR RESPECTIVE RESOURCES
THERETO.  THE PARTIES DESIRE TO PROVIDE FOR CERTAIN RIGHTS TO DISCONTINUE THE
CLINICAL STUDIES DESCRIBED IN PART II OF APPENDIX C WITHOUT TERMINATING ALL
RIGHTS AND LICENSES GRANTED UNDER ARTICLE 2 OF THE LICENSE AGREEMENT.  THE
PARTIES DESIRE TO FURTHER AMEND ARTICLE 3 OF THE CDA BY ADDING THE FOLLOWING NEW
SECTIONS 3.12 AND 3.13:

 

“3.12.      IDEC may elect at any time and for any reason to discontinue CDA
DEVELOPMENT relating to a CLINICAL TRIAL in the IDEC TERRITORY.  IDEC shall give
SK CORPORATION not less than thirty (30) days written notice of its intent to
discontinue a clinical study and will use reasonable efforts

 

 

4

--------------------------------------------------------------------------------


 

 to wind down such studies in an orderly fashion.  Discontinuation of a CLINICAL
TRIAL by IDEC pursuant to this Section 3.12 shall not be deemed a breach of the
CDA and shall not give SK CORPORATION the right to terminate the CDA pursuant to
Section 9.03 of the CDA.

3.13.        SK CORPORATION may elect to discontinue further funding of CDA
DEVELOPMENT relating to CLINICAL TRIALS in the IDEC TERRITORY only if the
election is made in writing within thirty (30) days following (i) Steering
Committee approval of a CLINICAL TRIAL in addition to those set forth in
Appendix C as amended herewith or (ii) Steering Committee approval of a MATERIAL
PROTOCOL AMENDMENT relating to a clinical study.  For purposes of this Section
3.13, “MATERIAL PROTOCOL AMENDMENT” shall mean an increase of more than
twenty-five percent (25%) over the total patient enrollment  currently set forth
in Part 2 of Appendix C.  Notwithstanding other provisions of the CDA to the
contrary, in the event SK CORPORATION elects under Section 3.13(i) or 3.13(ii)
to discontinue funding a clinical study in the IDEC TERRITORY, SK CORPORATION
shall pay [CONFIDENTIAL TREATMENT REQUESTED  ([CONFIDENTIAL TREATMENT
REQUESTED])  CLINICAL TRIAL COSTS actually incurred by IDEC up to the date of
election by SK CORPORATION to discontinue funding of such CLINICAL TRIAL, and
IDEC shall have no obligation to provide SK CORPORATION data, information or
results from any clinical study, including any applications filed with the FDA,
generated after the discontinuance of funding by SK CORPORATION.

3.             Development Milestones and Funding.


(A)           AS OF THE EFFECTIVE DATE , SK CORPORATION HAS MADE CERTAIN
NONREFUNDABLE PAYMENTS TO IDEC PURSUANT TO SECTION 4.02(A) OF THE CDA , AND WILL
MAKE THE UNPAID PAYMENTS DESCRIBED IN SECTION 4.02(A) UPON COMPLETION OF THE
APPLICABLE MILESTONES.


(B)           IN ORDER TO CLARIFY WHAT SHALL BE DEEMED “COMPLETION OF PHASE I
TESTING,” FOR PURPOSES OF SECTION 4.02(A) OF THE CDA AND SECTION 3(A) OF THIS
ADDENDUM, THE PARTIES AGREE THAT:  (I) PHASE I TESTING OF THE PRODUCT IN THE
U.S. SHALL BE DEEMED COMPLETED WHEN THAT CERTAIN STUDY IDENTIFIED AS “TRIAL
152-02” AND DESCRIBED IN PART I OF APPENDIX C OF THE CDA (AS AMENDED) IS
COMPLETED OR AS MAY BE OTHERWISE AGREED TO BY THE PARTIES, AND (II) PHASE I
TESTING OF THE PRODUCT IN EUROPE SHALL BE DEEMED COMPLETED UPON THE COMMENCEMENT
OF A PHASE II TRIAL IN EUROPE EVEN IF SUCH PHASE II TRIAL COMMENCES PRIOR TO
COMPLETION OF A PHASE I TRIAL IN EUROPE AND EVEN IF A PHASE I TRIAL WAS NEVER
INITIATED.


(C)           THE PARTIES ALSO DESIRE TO SET FORTH THEIR AGREEMENT REGARDING THE
FUNDING OF FURTHER CDA DEVELOPMENT.  ARTICLE 4 OF THE CDA IS HEREBY AMENDED TO
INCLUDE THE FOLLOWING NEW SECTIONS 4.04 - 4.07 WITH RESPECT TO FUNDING OF CDA
DEVELOPMENT DESCRIBED IN PART II OF APPENDIX C (AS AMENDED):

 

 

5

--------------------------------------------------------------------------------


 

 

“4.4.  SK CORPORATION shall make payment to IDEC for [CONFIDENTIAL TREATMENT
REQUESTED] ([CONFIDENTIAL TREATMENT REQUESTED]) of  CLINICAL TRIAL COSTS  in
accordance with Section 4.07.

4.05.  SK CORPORATION shall reimburse IDEC for [CONFIDENTIAL TREATMENT
REQUESTED] ([CONFIDENTIAL TREATMENT REQUESTED]) of BLA PREPARATION COSTS in
accordance with Section 4.07.

4.06. SK CORPORATION shall reimburse IDEC for [CONFIDENTIAL TREATMENT REQUESTED]
([CONFIDENTIAL TREATMENT REQUESTED]) of FULLY BURDENED COSTS for the manufacture
of PRODUCT and/or or costs incurred by IDEC for manufacture by a THIRD PARTY of
PRODUCT (MANUFACTURING COSTS) to be used in conducting clinical trials designed
to support approval by the FDA for use of PRODUCT in the FIELD.  Such
reimbursement shall be made at the end of each manufacturing campaign for
PRODUCT and in accordance with Section 4.07.  Included in MANUFACTURING COSTS
are [CONFIDENTIAL TREATMENT REQUESTED]. In the event that IDEC determines that a
portion of PRODUCT from a manufacturing campaign is not to be used for
conducting clinical trials in the FIELD (UNUSED PORTION), IDEC shall, within a
reasonable period of time after making such determination, reimburse SK
CORPORATION for the pro rata share of the MANUFACTURING COSTS associated with
such UNUSED PORTION.

4.07. For each payment by SK CORPORATION in accordance with Section 4.04, 4.05
or 4.06, IDEC shall issue an invoice covering the amount payable by SK
CORPORATION hereunder for the activities or payment made by IDEC during each
calendar quarter  and furnish it to SK CORORATION by the last day of the next
calendar quarter, together with invoices or other evidence which reasonably
prove IDEC’s payment or costs.  Within thirty (30) days after its receipt of
each invoice hereunder, SK CORPORATION shall make relevant payments to IDEC.


(D)           THE AMOUNTS PAYABLE UNDER NEW SECTIONS 4.04 — 4.06OF THE CDA, AS
AMENDED HEREBY ARE IN ADDITION TO THE AMOUNTS PAYABLE UNDER SECTION 4.02(A) OF
THE CDA.

 

4.             Trademarks and Tradenames, etc.  The CDA does not provide for the
selection and registration of trademarks for PRODUCT developed pursuant to the
CDA.  The PARTIES desire that the PRODUCT be sold in the TERRITORY under a
single worldwide trademark, if possible.  Article 5 of the CDA is hereby amended
to add the following new sections 5.09 and 5.10:

5.09.  The Steering Committee shall use its BEST EFFORTS to select a worldwide
trademark for both the SK CORPORATION TERRITORY and the IDEC TERRITORY.  If the
PARTIES cannot agree on a worldwide trademark

 

 

6

--------------------------------------------------------------------------------


 

(COMMON TRADEMARK), PRODUCT shall be sold in the IDEC TERRITORY under trademarks
selected and owned by IDEC and SK CORPORATION may select a different trademark
for use in the SK CORPORATION TERRITORY, which trademark shall be subject to the
reasonable approval of IDEC.  IDEC shall control the preparation, prosecution
and maintenance of all applications related to such COMMON TRADEMARK.  IDEC
shall bear the cost in the IDEC TERRITORY and SK CORPORATION shall reimburse
IDEC for the costs incurred in the SK CORPORATION TERRITORY.  IDEC shall be the
registered owner of the trademark and hereby grants SK CORPORATION an exclusive
license to use such COMMON TRADEMARK in the SK CORPORATION TERRITORY for the
purpose of promoting, marketing and selling PRODUCTS and SK CORPORATION shall
have the right to grant sublicenses to use such COMMON TRADEMARK only in
connection with the grant of sublicenses permitted under the License Agreement. 
Until a worldwide trademark is selected, the PARTIES shall use the designation
“IDEC-152” in any announcement, disclosure, publication, or presentation
relating to this CDA or otherwise related to the development of PRODUCT.  SK may
use its own designation in any such announcement, disclosure, publication, or
presentation relating to this CDA or otherwise related to the development of
PRODUCT, so long as the designation “IDEC-152” is also used with equal
prominence at each occurrence of SK’s chosen designation.

 

5.10.  IDEC agrees to keep SK CORPORATION advised of the progress of and the
data obtained from CLINICAL TRIAL in a timely manner from time to time during
the term of the CDA.  To enable such smooth disclosure, IDEC shall provide SK
CORPORATION with a monthly report of the progress of CLINICAL TRIAL and the
PARTIES shall hold semi-annual meetings.  The places and other details of such
meetings shall be determined separately.

                5.             Rights and Duties Upon Termination. Section 10.02
shall be deleted and replaced as follows:

 

10.02 Termination of this CDA shall terminate all rights and further obligations
between the PARTIES arising from this CDA, except:

(a)           the payment obligations set forth in Section 4.02(a)4 for
Completion of Phase I testing of PRODUCT in the U.S.;

(b)           Sections 3.13, 4.04, 4.05, 4.06 and 4.07 to the extent CLINICAL
TRIAL COSTS, BLA PREPARATION COSTS or MANUFACTURING COSTS are actually incurred
by IDEC up to the date of termination of this CDA;

(c)           those rights and obligations described in Section 5.07 for data or
other information generated or provided by either PARTY during the term of this
CDA; and

 

 

7

--------------------------------------------------------------------------------


 

 

(d)           Sections 5.03, 5.05, 5.08, 10.01, 10.02, 10.04 and Articles 11 and
13 through 19 and except existing rights against the other PARTY for a breach by
that PARTY.

6.  No Further Modification.  Except as specifically set forth in this ADDENDUM,
all of the terms and provisions of the CDA shall remain in full force and effect
and all references to the CDA shall refer to the CDA as amended by this
ADDENDUM.

IN WITNESS WHEREOF, the PARTIES, through their authorized officers, have
executed this ADDENDUM.

SEIKAGAKU CORPORATION

 

 

By:

/s/ Shirow Enoki

 

 

Title:

President

 

 

Date:

3/22/2002

 

IDEC PHARMACEUTICALS CORPORATION

 

 

By:

/s/ William Rohn

 

 

Title:

President and Chief Operating Officer

 

 

Date:

3/8/02

 

 

8

--------------------------------------------------------------------------------

